DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 19, the claim recitation: “obtain the stain compensation data and the stored error checking data from the second based on a determination that the stored stored stain compensation data is defined in claim 17 as a data being stored in the second memory, therefore it is unclear whether the stain compensation data not stored in the first memory is the same data that is stored in the second memory. Additionally, in case that the stored stain compensation data is the same in both second and first memories, it is unclear how or at which point the stored stain compensation data is transferred to the first memory when the display apparatus is powered on. Finally, it is unclear how the determination that the stored stain compensation data is not stored in the first memory is performed, is the data in the first memory compared to some preset value or does the lack of existence of any data in the first memory satisfy determination? For the purpose of examination this limitation is not given patentable weight.
Claims 20 – 21 are rejected based on their dependence on claim 19. 

As to claim 22, the claim recitation: “obtain the error checking data from the second memory based on a determination that the stored stain compensation data is stored in the first memory when the display apparatus is powered on”, is unclear. Particularly, the stored stain compensation data is defined in claim 17 as a data being stored in the second memory, therefore it is unclear whether the stored stain compensation data stored in the first memory is the same data that is stored in both the second and the first memories or whether it is another data that lacks antecedent basis. Additionally, in case that the stored stain compensation data is the same in both second and first memories, it is unclear how or at which point the stored stain compensation 
Claims 23 – 27 are rejected based on their dependence on claim 22. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 – 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0013592) in view of Yu et al. (US 2010/0020111).
As to claim 17, Park discloses a display apparatus comprising: a display panel configured to display an image (PNL of fig. 5); a plurality of source driving-integrated circuits (SD-ICs) configured to control driving of the display panel (driving unit D-ICs of fig. 5); at least one source printed circuit board (PCB) including the plurality of SD-ICs (PCB2 of fig. 5); a main board (MBD of fig. 5) operably coupled with the at least one source PCB (PCB2 of fig. 3) and including a system on chip (SoC) comprising a processor configured to process the image and to transmit the processed image (TCN 
In the same field of endeavor, Yu discloses integrated chip (D-IC of fig. 1) comprising timing controller (411 of fig. 2) and second memory (202 of fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park and Yu, such that integrated circuit was provided comprising timing controller and a built in memory in addition to external memory as disclosed by Yu, with motivation to compensate driving data due to external factors (Yu, [0009 – 0012]).
As to claim 18 (dependent on 17), Park discloses the display apparatus, wherein the SoC further comprises a timing controller (TCN of fig. 5) configured to perform a stain compensation operation with respect to the image by using the stored stain compensation data and to transmit the processed image subjected to the stain compensation operation to the at least one source PCB (The timing driving unit TCN receives calibration data from the memory unit MEM through data communication with the memory unit MEM, and calibrates a data signal to be supplied to the data driving unit, the driving unit D-IC, based on the received calibration data [0033]).  
As to claim 19 (dependent on 18 and in view of rejection under 35 U.S.C. 112(b)), Yu discloses the display apparatus, wherein the second memory is further configured to store error checking data corresponding to the stain compensation data 
As to claim 20 (dependent on 19 and in view of rejection under 35 U.S.C. 112(b)), Yu discloses the display apparatus, wherein the processor is further configured to store the obtained stain compensation data in the first memory based on a determination that the determined additional error checking data is equal to the obtained error checking data (data is stored and not overridden in second memory when first and second check SUM are the same [0085 – 0090]).  
As to claim 21 (dependent on 19 and in view of rejection under 35 U.S.C. 112(b)), Yu discloses the display apparatus, wherein the processor is further configured to provide the obtained stain compensation data to the timing controller based on a determination that the determined additional error checking data is equal to the obtained error checking data (data is stored and not overridden in second memory when first and second check SUM are the same [0085 – 0090], stored data is provided to timing controller comprising gamma reference voltage generating unit [0091 – 0093]).  
claim 22 (dependent on 18 and in view of rejection under 35 U.S.C. 112(b)), Yu discloses the display apparatus, wherein the second memory is configured to store error checking data corresponding to the stored stain compensation data (drive data in the first storage unit (S3) [0087]), and wherein the processor is further configured to: obtain the error checking data from the second memory (the CPU retrieves a first check SUM data for the driving data (S3) [0087]), obtain the stored stain compensation data from the first memory, determine additional error checking data from the obtained stain compensation data (the CPU generates a second check SUM data with reference to the driving data stored in the second storage unit 202 (S5) [0089]), and determine whether the obtained stain compensation data stored in the first memory is valid by comparing the determined additional error checking data with the obtained error checking data (data is stored and not overridden in second memory when first and second check SUM are the same [0085 – 0090]).  
As to claim 23 (dependent on 22 and in view of rejection under 35 U.S.C. 112(b)), Yu discloses the display apparatus, wherein the processor is further configured to provide the obtained stain compensation data from the first memory to the timing controller based on a determination that the determined error checking data is equal to the obtained error checking data (data is stored and not overridden in second memory when first and second check SUM are the same [0085 – 0090], stored data is further processed [0091 – 0095]).  
As to claim 24 (dependent on 22 and in view of rejection under 35 U.S.C. 112(b)), Yu discloses the display apparatus, wherein the processor is further configured to: obtain the stored stain compensation data from the second memory ((S3) 
As to claim 25 (dependent on 22 and in view of rejection under 35 U.S.C. 112(b)), Yu discloses the display apparatus, wherein the first memory comprises the obtained stain compensation data and determined error checking data for the obtained stain compensation data ((S3) [0087]), and wherein the processor is further configured to obtain first error checking data from the first memory and additional error checking data from the second memory ((S3) and (S5) of fig. 4) and to compare the obtained first error checking data with the obtained second error checking data to determine whether the obtained stain compensation data stored in the first memory is valid (data is stored and not overridden in second memory when first and second check SUM are the same [0085 – 0090]) when the display apparatus is powered on (fig. 4).  
As to claim 26 (dependent on 25 and in view of rejection under 35 U.S.C. 112(b)), Yu discloses the display apparatus, wherein the processor is further configured to provide the obtained stain compensation data to the timing controller based on a determination that the obtained first error checking data is equal to the obtained additional error checking data (data is stored and not overridden in second memory when first and second check SUM are the same [0085 – 0090] stored data is further processed [0091 – 0095]).  
claim 27 (dependent on 25 and in view of rejection under 35 U.S.C. 112(b)), Yu discloses the display apparatus, wherein the processor is further configured to: obtain the stored stain compensation data from the second memory ((S3) [0087]), determine whether the obtained stain compensation data from the second memory is valid ((S6) [0090]), and store the obtained stain compensation data in the first memory based on a determination that the first error checking data obtained from the first memory is different than the additional error checking data obtained from second memory ((S4) [0088] after (S6) [0090]).   
As to claim 28, Park discloses a method of operating a display apparatus, the method comprising: a second memory (MEM of fig. 5) included in any one of at least 5 Attorney Docket No. 3110-3149one source printed circuit board (PCB) (PCB2 of fig.5) including a plurality of source driving-integrated circuits (SD-ICs) (driving unit D-ICs of fig. 5); but fails to disclose obtaining stain compensation data to compensate for stains that appear on a display panel and a first error checking data from a second memory determining additional error checking data from the obtained stain compensation data; and storing the obtained stain compensation data in a first memory based on comparing the first obtained error checking data with the additional determined error checking data.  
In the same field of endeavor, Yu discloses a method of operating a display apparatus, the method comprising: obtaining stain compensation data to compensate for stains that appear on a display panel and a first error checking data from a second memory (the CPU retrieves driving data required for driving the display panel 100, and a first check SUM data for the driving data (S3) [0087]), determining additional error checking data from the obtained stain compensation data (CPU generates a second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park and Yu, such that correct data was stored in memory as disclosed by Yu, with motivation to compensate driving data due to external factors (Yu, [0009 – 0012]).
As to claim 29 (dependent on 28), Yu discloses the method, wherein the obtained stain compensation data is stored in the first memory based on a determination that the stored obtained error checking data is equal to the additional determined error checking data (Yu, data is not overridden in second memory when first and second check SUM are the same [0085 – 0090]).  
As to claim 30 (dependent on 28), Yu discloses the method, further comprising: turning on the display apparatus (Power ON (S1) [0086]); obtaining the first obtained error checking data from the second memory (a first check SUM data from the first storage unit (S3) [0087]) based on a determination that the obtained stain compensation data is included in the first memory (after performing step (S6) of fig. 4); determining error checking data from the stored obtained stain compensation data from in the first memory (generate second check SUM from data stored in second memory (S5) [0089]); and determining whether the stored obtained stain compensation data from the first 
As to claim 31 (dependent on 30), Yu discloses the method, wherein determining the error checking data checking further comprises storing the obtained stain compensation data to the first memory based on a determination that the first obtained error checking data is equal to the additional determined error checking data (data is stored and not overridden in second memory when first and second check SUM are the same [0085 – 0090]).  
As to claim 32 (dependent on 30), Yu discloses the method, wherein determining the error checking data further comprises providing the obtained stain compensation data to a timing controller based on a determination that the first obtained error checking data is equal to the additional determined error checking data, where the timing controller is included in a main board (data is stored and not overridden in second memory when first and second check SUM are the same [0085 – 0090] and a plurality of gamma reference voltages are generated according to the driving data from the second memory [0091]).  
As to claim 33 (dependent on 30), Yu discloses the method, wherein determining the error checking data further comprises:6 Attorney Docket No. 3110-3149obtaining the stored obtained stain compensation data from the second memory based on a determination that the first obtained error checking data is different from the additional determined error checking data (performing (S3) after determining that first check SUM and second check SUM are different in (S6) [0090] and [0087]); and storing the stored obtained stain 
As to claim 34 (dependent on 30), Yu discloses the method, wherein determining the error checking data further comprises obtaining a first error checking data from the first memory (generate second check SUM in (S5) [0089]) and additional error checking data from the second memory (retrieved check SUM form (S3) [0087]) and comparing the obtained first error checking data with the obtained additional error checking data to determine whether the obtained stain compensation data stored in the first memory is valid (data is stored and not overridden in second memory when first and second check SUM are the same [0085 – 0090]).  
As to claim 35 (dependent on 30), Yu discloses the method, wherein the determining the error checking data further comprises: providing the stored obtained stain compensation data stored in the first memory to a timing controller [0091] based on a determination that a first error checking data obtained from the first memory is equal to an additional error checking data obtained from the second memory (fig. 4, [0085 – 0090]), where the timing controller is included in a main board (Park, fig. 5).  
As to claim 36 (dependent on 30), Yu discloses the method, wherein the determining the error checking data further comprises: obtaining the stored obtained stain compensation data from the second memory based on a determination that a first error checking data from the first memory is different than an additional error checking data from the second memory (performing (S3) after first check SUM and second check SUM found to be different in (S6) [0090]), determining whether the stored obtained stain 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623